Exhibit 10.1

 

 



SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (the “Agreement”) is made and entered into as of
July 31, 2015 by Progressive Water Treatment, Inc., a Texas corporation, which
has a mailing address at P.O. Box 774, McKinney, TX, 75070 (“PWT” or “Seller”),
Marc Stevens (“Stevens” or “PWT Shareholder”), and OriginClear, Inc., a Nevada
corporation (“Buyer” or “Company”) with respect to the following facts. Each of
Seller, the PWT Shareholder and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

R E C I T A LS

 

A. The PWT Shareholder owns 100% of the common stock of PWT (the “Shares”).

B.PWT is engaged in the business of providing water treatment services and
solutions (the “Business”).

 

C.The Board of Directors of PWT and the board of directors of the Company have
determined that an acquisition of PWT by the Buyer is advisable, fair to and in
the best interests of their respective companies and stockholders; and

 

D.The Parties hereto intend that the reorganization contemplated by this
Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Parties to this Agreement, and in light
of the above recitals to this Agreement, the Parties to this Agreement hereby
agree as follows:

1. The Merger.

Upon Closing as described in Section 4 below, and subject to the terms and
conditions of this Agreement, the PWT Shareholder shall sell, assign, transfer
and deliver the Shares to the Buyer, and the Buyer hereby agrees to purchase and
accept from the PWT Shareholder the Shares.



1.1              The Closing. The Closing shall take place in accordance with
Section 4 below.

1.2           Consideration. The aggregate consideration to be paid by the Buyer
to the PWT Shareholder in exchange for his Shares (the “Consideration”) shall be
One Million Five Hundred Thousand Dollars ($1,500,000.00) paid in the form of
ten thousand (10,000) shares of the Company’s Series B Convertible Preferred
Stock (the “Series B Preferred Stock”), with a stated value of one hundred fifty
dollars ($150.00) per share (the “Stated Value”), which shall have the rights,
preferences and privileges as set forth in a Certificate of Designation, in the
form attached hereto as Exhibit B, to be filed with the Nevada Secretary of
State prior to the Effective Time. The Stated Value of each share of Series B
Preferred Stock is convertible, at a conversion price of three cents ($0.03) per
share, into Common Stock of the Buyer. With respect to the public resale of the
Common Stock, the PWT Shareholder shall at all times be subject to the
restrictions, conditions and requirements applicable to an affiliate of the
Buyer, as described in Rule 144 of the Securities Act of 1933, as amended, even
if the PWT Shareholder or its assignees and successors are no longer affiliates
of the Buyer.

 



1

 



 

1.3              Certificate of Incorporation and By-laws; Officers and
Directors.

Upon Closing, the Buyer shall own all of the issued and outstanding equity of
the Seller and the Seller shall be a wholly-owned subsidiary of the Buyer.

2. Covenant to Remain Employees of PWT.

As an inducement to Buyer to enter into and to perform its obligations under
this Agreement, Marc Stevens, the PWT Shareholder covenants to enter into
employment agreements with Buyer in substantially the form attached here as
Exhibit C (the “Employment Agreement”). In the event that Marc Stevens, the PWT
Shareholder, (i) voluntarily resigns as an employee of PWT without Good Reason,
as defined in his Employment Agreement; (ii) terminates his employment with PWT
due to death, disability rendering the PWT Shareholder unable to work, or (iii)
is involuntarily terminated as an employee of PWT for Cause, as defined his
employment agreement with PWT, in each case prior to the three (3) year
anniversary of the Closing, then Buyer will have the sole right, exercisable at
any time within one (1) year after such termination, to either (i) redeem such
shares of Series B Preferred Stock in cash at a price equal to the liquidation
preference then in effect for such shares, or (ii) modify the Conversion
Schedule, as defined in the preferred stock Certificate of Designation, from
three (3) years to five (5) years; provided, that in the event of any such
conversion of the Series B Preferred Stock, all Common Stock issued pursuant to
such a conversion will be subject to a two (2) year lock-up whereby PWT
Shareholder will not be able to transfer, hypothecate, assign or sell any of
those shares for two (2) years after receipt of them. In any event, PWT
Shareholder will, with respect to the resale by any of them of any of the shares
of Buyer’s Common Stock issued to them at any time pursuant to any conversion of
any portion of their Series B Preferred Stock, be subject to the restrictions,
conditions and requirements applicable to an affiliate of Buyer under Rule 144
of the Securities Act of 1933, as amended, even if the PWT Shareholder is no
longer an affiliate of Buyer.

 

3. Other Covenants.

3.1 Covenant Not to Compete. As a material inducement for Buyer to enter into
this Agreement, the PWT Shareholder agrees that for a period of three years
following the Closing (the “Non-Competition Period”), he covenants and agrees
that he shall not, directly or indirectly own, manage, operate, participate in,
produce, represent, distribute and/or otherwise act on behalf of any person,
firm, corporation, partnership or other entity which involves water treatment
services and solutions (the “Competitive Business”) anywhere within the United
States (collectively, the “Territory”); or hire any employee or former employee
of Buyer or PWT to perform services in or involving the Competitive Business,
unless the individual hired shall have departed Buyer's or PWT’s employment at
least twelve (12) months prior to the hiring. The PWT Shareholder further
covenant and agree that during the Non-Competition Period, he will not directly
or indirectly solicit or agree to service for their benefit or the benefit of
any third-party, any of Buyer’s customers. Notwithstanding the foregoing,
nothing in this Section 3.1 shall prohibit the PWT Shareholder from owning,
managing, operating, participating in the operation of, or advising, consulting
or being employed by any entity that is not involved in the Competitive
Business. The PWT Shareholder acknowledges and agrees that Buyer will expend
substantial time, talent, effort and money in marketing, promoting, managing,
selling and otherwise exploiting the businesses Buyer operates, in part by
virtue of Buyer’s acquisition of PWT pursuant to this Agreement, that PWT
Shareholder is the sole shareholder of PWT, that he is receiving a substantial
benefit from the transactions contemplated hereunder and that the benefit
received by Buyer and the PWT Shareholder in agreeing to be bound by this
Section 3.1 are a material part of the consideration for the transactions
contemplated by this Agreement. The Parties recognize that this Section 3.1
contains conditions, covenants, and time limitations that are reasonably
required for the protection of the business of the Buyer. If any limitation,
covenant or condition shall be deemed to be unreasonable and unenforceable by a
court or arbitrator of competent jurisdiction, then this Section 3.1 shall
thereupon be deemed to be amended to provide for modification of such
limitation, covenant and/or condition to such extent as the court or arbitrator
shall find to be reasonable and such modification shall not affect the remainder
of this Agreement. The PWT Shareholder acknowledges that, in the event the PWT
Shareholder breaches this Agreement, money damages will not be adequate to
compensate Buyer for the loss occasioned by such breach. The PWT Shareholder
therefore consents, in the event of such a breach, to the granting of injunctive
or other equitable relief against the PWT Shareholder by any court of competent
jurisdiction. If, however, during the Non-Competition Period, the Buyer
materially breaches the Employment Agreement between the Buyer and the PWT
Shareholder, and such breach is not cured within 10 Business Days, the
Non-Competition Period shall be terminated.      



2

 



3.2 Cooperation on Tax Matters. The Parties acknowledge and agree that they
intend for the transactions set forth in this Agreement to be treated as a
tax-free reorganization under IRC §368(a)(1)(A). From and after the date of this
Agreement, each party shall cooperate fully, as and to the extent reasonably
requested by any other party, in connection with the preparation of tax returns,
forms and/or documents necessary to ensure that the transactions set forth in
this Agreement are treated as a tax-free reorganization under IRC §
368(a)(1)(A).






4. Closing and Further Acts. 

4.1 Time and Place of Closing. Upon satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the Transaction (the “Closing”) will
take place in Los Angeles, California at 11:00 a.m. (local time) on the date
that the Parties may mutually agree in writing, but in no event later than
October 31, 2015 (the “Closing Date”), unless extended by mutual written
agreement of the Parties. If the Closing shall not have occurred by the close of
business on October 31, 2015 (unless extended by the mutual agreement of the
Parties), this Agreement shall be terminated and each of the parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination, other than under Section 4.5 of this Agreement. Such
termination shall be without liability to the Buyer or the Seller; provided,
however, that nothing in this Section 4.1 shall relieve the Buyer of the Seller
of any liability for a breach of this Agreement.



4.2 Actions at Closing. At the Closing, the following actions will take place:

 

(a) Buyer will deliver to the PWT Shareholder a certificate representing 10,000
shares of Buyer’s Series B Preferred Stock.

 

(b) PWT Shareholder will deliver the Shares either (i) endorsed for transfer to
the Buyer or (ii) accompanied by an executed stock power sufficient to transfer
such Shares to the Buyer.

 

(c) PWT will deliver to Buyer copies of necessary resolutions of the Board of
Directors of PWT authorizing the execution, delivery, and performance of this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of PWT as being valid and in full
force and effect.

 

(d) Buyer will deliver to PWT copies of corporate resolutions of the Board of
Directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated by this Agreement, which
resolutions have been certified by an officer of Buyer as being valid and in
full force and effect.

 

(e) PWT will deliver to the Buyer true and complete copies of PWT’s Articles of
Incorporation and a Certificate of Good Standing from the Secretary of State of
its state of domicile, which articles and certificate of good standing are dated
not more than thirty (30) days prior to the Closing Date.

 

(f) PWT will appoint two members designated by Buyer to the PWT Board of
Directors.

 

(g) Delivery of any additional documents or instruments as a party may
reasonably request or as may be necessary to evidence and effect the
transactions contemplated by this Agreement.

 

4.3 Actions Pre-Closing. Seller and the PWT Shareholder will at all times prior
to and after the Closing cooperate fully with Buyer and Buyer’s officers,
directors, representatives, accountants and lawyers to enable Buyer to conduct
thorough due diligence of PWT and to enable PWT to prepare and have audited all
financial statements deemed necessary by Buyer to comply with all of its
reporting obligations with the Securities and Exchange Commission, including
without limitation the preparation and filing of its Current Reports on Form 8-K
within four (4) business days after the Closing, without audited financial
statements, and with audited financial statements within seventy-one (71) days
after the Closing, subject to the provisions of Section 4.5 of this Agreement.

 

4.4 Actions Post Closing. The PWT Shareholder will at all times after the
Closing cooperate fully with Buyer and Buyer’s officers, directors,
representatives, accountants and lawyers to complete the preparation and audit
of all financial statements of Buyer and PWT deemed necessary or appropriate by
Buyer, and to enable Buyer to comply with all of its reporting obligations with
the Securities and Exchange Commission.

 



3

 

  

4.5 Costs of Financial Audit of PWT. Buyer will bear the costs of the 2014 and
2013 audit of PWT financial statements, except that PWT will reimburse Buyer for
the total cost of the audit (not to exceed $40,000), as invoiced by the auditor,
if any of the following events occur: (i) the audit cannot be completed due to
the lack of reasonable cooperation from Seller, the PWT Shareholder or PWT’s
personnel, or (ii) the audited financials and records of PWT are, in the opinion
of the certified auditors, materially and adversely different than those
presented to the Buyer prior to the date of this Agreement, or (iii) Seller or
the PWT Shareholder refuse to proceed with the Closing and Buyer is ready,
willing and able to proceed with the Closing, or Seller or the PWT Shareholder
otherwise materially breach this Agreement. With the exception of possible audit
fee reimbursement, under no circumstances will either Buyer or Seller or the PWT
Shareholder be due any termination expenses in connection with this Agreement.

 

5. Representations and Warranties of the PWT Shareholder and Seller



Except as set forth on the Disclosure Schedules, attached hereto as Exhibit D,
the PWT Shareholder and Seller represent and warrant, jointly and severally, as
of the date hereof, to Buyer as follows:

 

5.1 Power and Authority; Binding Nature of Agreement. The PWT Shareholder and
Seller have full power and authority to enter into this Agreement and to perform
their obligations hereunder. The execution, delivery, and performance of this
Agreement by PWT have been duly authorized by all necessary action on its part.
Assuming that this Agreement is a valid and binding obligation of each of the
other Parties hereto, this Agreement is a valid and binding obligation of the
PWT Shareholder and Seller, except as may be limited by bankruptcy, moratorium,
insolvency or other similar laws generally affecting the enforcement of
creditors’ rights, and the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies (regardless
of whether any such remedy is considered in a proceeding at law or in equity).

 

5.2 Subsidiaries. There is no corporation, general partnership limited
partnership, joint venture, association, trust or other entity or organization
that PWT directly or indirectly controls or in which PWT directly or indirectly
owns any equity or other interest.

 

5.3 Good Standing. PWT (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
all necessary power and authority to own its assets and to conduct its business
as it is currently being conducted, and (iii) is duly qualified or licensed to
do business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required.

 

5.4 Financial Statements. PWT has delivered to Buyer the following unaudited
financial statements prior to the Closing (the “PWT Financial Statements”): (i)
the unaudited statement of operations and balance sheet of PWT for the calendar
year ended December 31, 2013, (ii) the unaudited statement of operations and
balance sheet of PWT for the calendar year ended December 31, 2014, and (iii)
the unaudited statement of operations and balance sheet of PWT for the six (6)
months ended June 30, 2015. Except as stated therein or in the notes thereto,
the PWT Financial Statements: (a) present fairly the financial position of PWT
as of the respective dates thereof and the results of operations and changes in
financial position of PWT for the respective periods covered thereby; and (b)
have been prepared in accordance with PWT’s normal business practices applied on
a consistent basis throughout the periods covered. PWT will cooperate with Buyer
to prepare the following audited financial statements prior to the Closing (the
“PWT Audited Financial Statements”): (i) the audited statement of operations,
statement of cash flows and balance sheet of PWT for the calendar year ended
December 31, 2014, and the (ii) audited statement of operations, statement of
cash flows and balance sheet for the calendar year ended December 31, 2013.

 

5.5 Capitalization. The PWT Shareholder owns 100% of PWT’s common stock, and
there are no preferred stock, options, warrants or other rights to acquire any
ownership interest in PWT, except as set forth in this Agreement. The existing
common stock was issued to the PWT Shareholder in full compliance with all
applicable federal, state and local securities laws and other laws.

 

5.6 Absence of Changes. Except as otherwise set forth on Schedule 5.6 hereto or
otherwise disclosed to and acknowledged by Buyer in writing prior to the
Closing, since June 30, 2015:

 

(a) There has not been any material adverse change in the business, condition,
assets, operations or prospects of PWT and no event has occurred that is
reasonably likely to have a material adverse effect on the business, condition,
assets, operations or prospects of PWT.

 



4

 

 

 

(b) PWT has not repurchased, redeemed or otherwise reacquired any of its common
stock or other securities.

 

(c) PWT has not sold or otherwise issued any of its common stock.

 

(d) PWT has not amended its articles of incorporation, bylaws, or other charter
or organizational documents, nor has it effected or been a party to any merger,
recapitalization, reorganization or similar transaction.

 

(e) PWT has not formed any subsidiary or contributed any funds or other assets
to any subsidiary.

 

(f) PWT has not purchased or otherwise acquired any material assets, nor has it
leased any assets from any other person, except in the ordinary course of
business consistent with past practice.

 

(g) PWT has not made any capital expenditure outside the ordinary course of
business or inconsistent with past practice.



(h) PWT has not sold or otherwise transferred any material assets to any other
person, except in the ordinary course of business consistent with past practice
and at a price equal to the fair market value of the assets transferred.

 

(i) There has not been any material loss, damage or destruction to any of the
material properties or Assets of PWT (whether or not covered by insurance).

 

(j) PWT has not written off as uncollectible any indebtedness or accounts
receivable, except for write offs that were made in the ordinary course of
business consistent with past practice.

 

(k) PWT has not leased any assets to any other person except in the ordinary
course of business consistent with past practice and at a rental rate equal to
the fair rental value of the leased assets.

 

(l) PWT has not mortgaged, pledged, hypothecated or otherwise encumbered any
assets, except in the ordinary course of business consistent with past practice.

 

(m) PWT has not entered into any contract, or incurred any debt, liability or
other obligation (whether absolute, accrued, contingent or otherwise), except
for (i) contracts that were entered into in the ordinary course of business
consistent with past practice and that have terms of less than six (6) months
and do not contemplate payments by or to PWT which will exceed, over the term of
the contract, ten thousand dollars ($10,000) in the aggregate, and (ii) current
liabilities incurred in the ordinary course of business consistent with the past
practice.

 

(n) PWT has not made any loan or advance to any other person, except for
advances that have been made to customers in the ordinary course of business
consistent with past practice and that have been properly reflected as “accounts
receivables.”

 

(o) Other than annual raises or bonuses paid or provided consistent with past
business practices, PWT has not paid any bonus to, or increased the amount of
the salary, fringe benefits or other compensation or remuneration payable to,
any of the managers, officers or employees of PWT.

 

(p) No contract or other instrument to which PWT is or was a party or by which
PWT or any of its assets are or were bound has been amended or terminated,
except in the ordinary course of business consistent with past practice.

 

(q) PWT has not discharged any lien or discharged or paid any indebtedness,
liability or other obligation, except for current liabilities that (i) are
reflected in the PWT Financial Statements as of June 30, 2015 or have been
incurred since June 30, 2015 in the ordinary course of business consistent with
past practice, and (ii) have been discharged or paid in the ordinary course of
business consistent with past practice.

 

(r) PWT has not forgiven any debt or otherwise released or waived any right or
claim, except in the ordinary course of business consistent with past practice.

 

(s) PWT has not changed its methods of accounting or its accounting practices in
any respect.

 

(t) PWT has not entered into any transaction outside the ordinary course of
business or inconsistent with past practice.

 

(u) PWT has not agreed or committed (orally or in writing) to do any of the
things described in clauses (b) through (t) of this Section 5.6.

 



5

 

  

5.7 Absence of Undisclosed Liabilities. PWT has no debt, liability or other
obligation of any nature (whether due or to become due and whether absolute,
accrued, contingent or otherwise) that is not reflected or reserved against in
the PWT Financial Statements as of June 30, 2015, except for obligations
incurred since June 30, 2015 in the ordinary and usual course of business
consistent with past practice.

 

5.8 PWT Assets.

 

(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of the terms and
conditions of, or result in a loss of rights under, or result in the creation of
any lien, charge or encumbrance upon, any of its assets (the “Assets”).

 

(b) PWT has good and marketable title to the Assets, free and clear of all
mortgages, liens, leases, pledges, charges, encumbrances, equities or claims,
except as expressly disclosed in writing by PWT to Buyer prior to the Closing
Date.

 

(c) Except as reflected in the PWT Financial Statements, the Assets are not
subject to any material liability, absolute or contingent, which has not been
disclosed by PWT to and acknowledged by Buyer in writing prior to the Closing
Date.

 

(d) PWT has provided to Buyer in writing an accurate description of all of the
assets of PWT or used in the business of PWT.

 

(e) PWT has provided to Buyer in writing a list of all contracts, agreements,
licenses, leases, arrangements, commitments and other undertakings to which PWT
is a party or by which it or its property is bound. Except as specified by PWT
to and acknowledged by Buyer in writing prior to the Closing Date, all of such
contracts, agreements, leases, licenses and commitments are valid, binding and
in full force and effect. As soon as practicable after the execution of this
Agreement by all Parties, PWT will provide Buyer with copies of all such
documents for Buyer’s review.

 

5.9 Compliance with Laws; Licenses and Permits. PWT is not in violation of, nor
has it failed to conduct its business in material compliance with, any
applicable federal, state, local or foreign laws, regulations, rules, treaties,
rulings, orders, directives or decrees. PWT has delivered to Buyer a complete
and accurate list and provided Buyer with the right to inspect true and complete
copies of all of the licenses, permits, authorizations and franchises to which
PWT is subject and all said licenses, permits, authorizations and franchises are
valid and in full force and effect. Said licenses, permits, authorizations and
franchises constitute all of the licenses, permits, authorizations and
franchises reasonably necessary to permit PWT to conduct its business in the
manner in which it is now being conducted, and PWT is not in violation or breach
of any of the terms, requirements or conditions of any of said licenses,
permits, authorizations or franchises.

 

5.10 Taxes. Except as disclosed herein, PWT has accurately and completely filed
with the appropriate United States state, local and foreign governmental
agencies all tax returns and reports required to be filed (subject to permitted
extensions applicable to such filings), and has paid or accrued in full all
taxes, duties, charges, withholding obligations and other governmental
liabilities as well as any interest, penalties, assessments or deficiencies, if
any, due to, or claimed to be due by, any governmental authority (including
taxes on properties, income, franchises, licenses, sales and payroll). (All such
items are collectively referred to herein as “Taxes”). The PWT Financial
Statements fully accrue or reserve all current and deferred taxes. PWT is not a
party to any pending action or proceeding, nor is any such action or proceeding
threatened by any governmental authority for the assessment or collection of
Taxes. No liability for taxes has been incurred other than in the ordinary
course of business. There are no liens for Taxes except for liens for property
taxes not yet delinquent. PWT is not a party to any Tax sharing, Tax allocation,
Tax indemnity or statute of limitations extension or waiver agreement and in the
past year has not been included on any consolidated combined or unitary return
with any entity other than PWT. PWT has duly withheld from each payment made to
each person from whom such withholding is required by law the amount of all
Taxes or other sums (including but not limited to United States federal income
taxes, any applicable state or municipal income tax, disability tax,
unemployment insurance contribution and Federal Insurance Contribution Act
taxes) required to be withheld therefore and has paid the same to the proper tax
authorities prior to the due date thereof. To the extent any Taxes withheld by
PWT have not been paid as of the Closing Date because such Taxes were not yet
due, such Taxes will be paid to the proper tax authorities in a timely manner.
All Tax returns filed by PWT are accurate and comply with and were prepared in
accordance with applicable statutes and regulations. The PWT Shareholder and
Seller will cause PWT to prepare and file all Tax returns and pay all Taxes
required prior to the Closing. Such Tax returns will be subject to review and
approval by Buyer, which approval will not be unreasonably withheld.

 



6

 

  

5.11 Environmental Compliance Matters. PWT has at all relevant times with
respect to the Business or otherwise been in material compliance with all
environmental laws, and has received no potentially responsible party notices or
similar notices from any governmental agencies or private parties concerning
releases or threatened releases of any “hazardous substance” as that term is
defined under 42 U.S.C. 960(1) (14).

 

5.12 Compensation. PWT has provided Buyer with a full and complete list of all
officers, directors, employees and consultants of PWT as of the date hereof,
specifying their names and job designations, their respective current wages,
salaries or other forms of direct compensation, and the basis of such
compensation, whether fixed or commission or a combination thereof.

 

5.13 No Default.

 

(a) Each of the contracts, agreements or other instruments of PWT and each of
the standard Customer Agreements or contracts of PWT is a legal, binding and
enforceable obligation by or against PWT, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar federal or
state laws affecting the rights of creditors and the effect or availability of
rules of law governing specific performance, injunctive relief or other
equitable remedies (regardless of whether any such remedy is considered in a
proceeding at law or in equity). To the knowledge of Seller, no party with whom
PWT has an agreement or contract is in default there under or has breached any
terms or provisions thereof which is material to the conduct of PWT’s business.

 

(b) PWT has performed or is now performing the obligations of, and PWT is not in
material default (or would by the elapse of time and/or the giving of notice be
in material default) in respect of, any contract, agreement or commitment
binding upon it or its assets or properties and material to the conduct of its
business. No third party has raised any claim, dispute or controversy with
respect to any of the executed contracts of PWT, nor has PWT received notice of
warning of alleged nonperformance, delay in delivery or other noncompliance by
PWT with respect to its obligations under any of those contracts, nor are there
any facts which exist indicating that any of those contracts may be totally or
partially terminated or suspended by the other Parties thereto.

 

5.14 Product Warranties. Except as otherwise disclosed to and acknowledged by
Buyer in the form of a written disclosure schedule prior to the Closing and for
warranties under applicable law, (a) there are no warranties, express or
implied, written or oral, with respect to the products or projects of PWT, (b)
there are no pending or threatened claims with respect to any such warranty and
(c) PWT has no, and after the Closing Date, will have no, liability with respect
to any such warranty, whether known or unknown, absolute, accrued, contingent,
or otherwise and whether due or to become due, other than customary returns in
the ordinary course of business that are fully reserved against in the PWT
Financial Statements. In the event that warranty claims arise after the Closing,
the PWT Shareholder shall have the right to settle those claims through PWT,
subject only to a cost of labor and materials charge without any mark up.

 

5.15 Proprietary Rights.

 

(a) PWT has provided Buyer in writing a complete and accurate list and provided
Buyer with the right to inspect true and complete copies of all software,
patents and applications for patents, trademarks, trade names, service marks,
and copyrights, and applications therefore, owned or used by PWT or in which it
has any rights or licenses, except for software used by PWT and generally
available on the commercial market. PWT has provided Buyer with a complete and
accurate description of all agreements or provided Buyer with the right to
inspect true and complete copies of all agreements of PWT with each officer,
employee or consultant of PWT providing PWT with title and ownership to patents,
patent applications, trade secrets and inventions developed or used by PWT in
its business. All of such agreements are valid, enforceable and legally binding,
subject to the effect or availability of rules of law governing specific
performance, injunctive relief or other equitable remedies (regardless of
whether any such remedy is considered in a proceeding at law or in equity).

 



7

 



 

(b) PWT owns or possesses licenses or other rights to use all computer software,
software programs, patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, propriety know-how or information, or other
rights with respect thereto (collectively referred to as “Proprietary Rights”),
used in the business of PWT, and the same are sufficient to conduct PWT’s
business as it has been and is now being conducted.

 

(c) The operations of PWT do not conflict with or infringe, and no one has
asserted to PWT that such operations conflict with or infringe on any
Proprietary Rights owned, possessed or used by any third party. There are no
claims, disputes, actions, proceedings, suits or appeal pending against PWT with
respect to any Proprietary Rights, and none has been threatened against PWT.
There are no facts or alleged fact which would reasonably serve as a basis for
any claim that PWT does not have the right to use, free of any rights or claims
of others, all Proprietary Rights in the development, manufacture, use, sale or
other disposition of any or all products or services presently being used,
furnished or sold in the conduct of the business of PWT as it has been and is
now being conducted.

 

(d) To the knowledge of Seller, no current employee of PWT is in violation of
any term of any employment contract, proprietary information and inventions
agreement, non-competition agreement, or any other contract or agreement
relating to the relationship of any such employee with PWT or any previous
employer.



5.16 Insurance. PWT has provided Buyer with complete and accurate copies of all
policies of insurance and provided Buyer with the right to inspect true and
complete copies of all policies of insurance to which PWT is a party or is a
beneficiary or named insured as of the Closing Date. PWT has in full force and
effect, with all premiums due thereon paid the policies of insurance set forth
therein. There were no claims in excess of $10,000 asserted or currently
outstanding under any of the insurance policies of PWT in respect of all motor
vehicle, general liability, errors and omissions, workers compensation, and
medical claims during the calendar year ending on December 31, 2013 or December
31, 2014.

 

5.17 Labor Relations. None of the employees of PWT are represented by any union
or are parties to any collective bargaining arrangement, and, to the knowledge
of Seller, no attempts are being made to organize or unionize any of PWT’s
employees. Except as disclosed in writing to Buyer prior to the Closing, to the
knowledge of Seller, there is not presently pending or existing, and there is
not presently threatened, any material (a) strike, slowdown, picketing, work
stoppage or employee grievance process, or (b) action, arbitration, audit,
hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) against or affecting PWT relating to
the alleged violation of any legal requirement pertaining to labor relations or
employment matters. PWT is in compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment, wages
and hours, occupational safety and health and is not engaged in any unfair labor
practices. PWT is in compliance with the Immigration Reform and Control Act of
1986. Except as disclosed in Schedule 5.17, PWT has no employment agreements.

 

5.18 Condition of Premises. All real property leased by PWT is in good condition
and repair, ordinary wear and tear excepted.

 

5.19 No Distributor Agreements. Except as disclosed to and acknowledged by Buyer
in writing prior to the Closing, PWT is not a party to, nor is the property of
PWT bound by, any distributors’ or manufacturer’s representative or agency
agreement.

 

5.20 Conflict of Interest Transactions. No past or present shareholder,
director, officer or employee of PWT or any of their affiliates (i) is indebted
to, or has any financial, business or contractual relationship or arrangement
with PWT, or (ii) has any direct or indirect interest in any property, asset or
right which is owned or used by PWT or pertains to the business of PWT with the
exception of office space and facilities, owned by Stevens, and leased by PWT.

 

5.21 Litigation. There is no action, suit, proceeding, dispute, litigation,
claim, complaint or, to the knowledge of Seller, investigation by or before any
court, tribunal, governmental body, governmental agency or arbitrator pending or
threatened against or with respect to PWT which (i) if adversely determined
would have a material adverse effect on the business, condition, assets,
operations or prospects of PWT, or (ii) challenges or would challenge any of the
actions required to be taken by PWT under this Agreement. There exists no basis
for any such action, suit, proceeding, dispute, litigation, claim, complaint or
investigation.

 



8

 

  

5.22 Non-Contravention. Neither (a) the execution and delivery of this
Agreement, nor (b) the performance of this Agreement will: (i) contravene or
result in a violation of any of the provisions of the organizational documents
of PWT; (ii) contravene or result in a violation of any resolution adopted by
the members or directors of PWT; (iii) result in a violation or breach of, or
give any person the right to declare (whether with or without notice or lapse of
time) a default under or to terminate, any material agreement or other
instrument to which PWT is a party or by which PWT or any of its assets are
bound; (iv) give any person the right to accelerate the maturity of any
indebtedness or other obligation of PWT; (v) result in the loss of any license
or other contractual right of PWT; (vi) result in the loss of, or in a violation
of any of the terms, provisions or conditions of, any governmental license,
permit, authorization or franchise of PWT; (vii) result in the creation or
imposition of any lien, charge, encumbrance or restriction on any of the assets
of PWT; (viii) result in the reassessment or revaluation of any property of PWT
by any taxing authority or other governmental authority; (ix) result in the
imposition of, or subject PWT to any liability for, any conveyance or transfer
tax or any similar tax; or (x) result in a violation of any law, rule,
regulation, treaty, ruling, directive, order, arbitration award, judgment or
decree to which PWT or any of its assets or any limited liability interests are
subject.

 

5.23 Approvals. PWT has provided Buyer with a complete and accurate list of all
jurisdictions in which PWT is authorized to do business along with the
documentation evidencing such authorization. No authorization, consent or
approval of, or registration or filing with, any governmental authority is
required to be obtained or made by PWT in connection with the execution,
delivery or performance of this Agreement, including the conveyance to Buyer of
the Business.

 

5.24 Brokers. PWT has not agreed to pay any brokerage fees, finder’s fees or
other fees or commissions with respect to the Transaction, and no person is
entitled, or intends to claim that it is entitled, to receive any such fees or
commissions in connection with such transaction.

 

5.25 Special Government Liabilities. PWT has no existing or pending liabilities,
obligations or deferred payments due to any federal, state or local government
agency or entity in connection with its business or with any program sponsored
or funded in whole or in part by any federal, state or local government agency
or entity, nor are the PWT Shareholder or Seller aware of any threatened action
or claim or any condition that could support an action or claim against PWT or
the Business for any of said liabilities, obligations or deferred payments.

 

5.26 Sales and EBITDA. PWT’s total sales for the year ended December 31, 2014
were in excess of $6,204,000 and EBITDA (defined below) was approximately
$1,171,000. The PWT Shareholder and the Seller have estimated in good faith that
PWT’s total sales for the twelve (12) months ending December 31, 2015 will be
approximately $5,300,000 and EBITDA will be approximately $985,000. The
foregoing estimates shall in no event be construed as a guaranty or warranty of
future performance. For purposes of this Agreement, “EBITDA” means, for the
relevant time period, earnings before interest, taxes, depreciation and
amortization, determined in accordance with generally accepted accounting
principles, as consistently applied by PWT, plus (i) all out of pocket costs and
expenses incurred by PWT in connection with the Transaction, (ii) all cash and
non-cash compensation expenses and distributions to any of the PWT Shareholder,
excluding reasonable salary and benefits paid to the PWT Shareholder in his
capacity as CEO of the Seller, (iii) any extraordinary, unusual or non-recurring
or non-cash amounts paid or payable for capital expenditures, and (iv) any
extraordinary, unusual or non-recurring employee bonuses or similar compensation
relating to the Transaction.

 

5.27 Working Capital. Immediately prior to the Closing, PWT’s cash and cash
equivalent balance shall not be less than $120,000. PWT represents that this
cash balance should be a reasonable amount, based on historical operations, for
the business of PWT to operate sustainably after Closing.

 

5.28 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to Buyer by or on behalf
of PWT contains any untrue statement of a material fact or omits to state a
material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

5.29 Tax Advice. The PWT Shareholder and Seller hereby represent and warrant
that they have sought their own independent tax advice regarding the Transaction
and neither the PWT Shareholder nor Seller have relied on any representation or
statement made by Buyer or its representatives regarding the tax implications of
such transactions.

 



9

 



 

5.30 Acknowledgement of Risks. The PWT Shareholder hereby represents and
warrants that he has conducted a thorough review of Buyer’s public reports and
financial statements filed by it with the Securities and Exchange Commission,
and have had an opportunity to ask questions of and to receive additional
information from representatives of Buyer. The PWT Shareholder acknowledges that
there are substantial risks associated with owning the Series B Preferred Stock
and Buyer’s common stock into which it is convertible, including but not limited
to (i) those risk factors specifically disclosed to the PWT Shareholder in
writing by Buyer, a copy of which has been delivered to the PWT Shareholder,
(ii) Buyer may default on the Series B Preferred Stock and the price of its
common stock may decline, (iii) the transferability of Buyer’s common stock is
restricted by applicable federal and state securities laws as well as by the
terms of this Agreement and the Series B Preferred Stock, and may be impaired by
a lack of trading volume, and (iv) those additional risks described in public
reports filed by Buyer with the Securities and Exchange Commission. The PWT
Shareholder is acquiring the Series B Preferred Stock for investment for their
own respective accounts only and not with a view to, or for resale in connection
with, any distribution thereof. The PWT Shareholder represents and warrants that
he is a sophisticated, knowledgeable and experienced in making investments of
this kind and is capable of evaluating the risks and merits of acquiring the
Series B Preferred Stock.

 



6. Representations and Warranties of Buyer.

Buyer represents and warrants to the PWT Shareholder and Seller as follows:

 

6.1 Power and Authority; Binding Nature of Agreement. Buyer has full power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution, delivery and performance of this Agreement by Buyer have been
duly authorized by all necessary action on its part. Assuming that this
Agreement is a valid and binding obligation of the other party hereto, this
Agreement is a valid and binding obligation of Buyer.

 

6.2 Approvals. No authorization, consent or approval of, or registration or
filing with, any governmental authority or any other person is required to be
obtained or made by Buyer in connection with the execution, delivery or
performance of this Agreement.

 

6.3 Good Standing. Buyer (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
all necessary power and authority to own its assets and to conduct its business
as it is currently being conducted, (iii) is duly qualified or licensed to do
business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required, (iv) has the full
right, corporate power and authority to enter into this Agreement and to perform
its obligations hereunder; (v)

 

6.4 Authority. The execution of this Agreement by the individual whose signature
is set forth at the end of this Agreement, and the delivery of this Agreement by
Buyer, have been duly authorized by all necessary corporate action on the part
of Buyer;

 

6.5 Representations True on Closing Date. The representations and warranties of
Buyer set forth in this Agreement are true and correct on the date hereof, and
will be true and correct on the Closing Date as though such representations and
warranties were made as of the Closing Date.

 

6.6 Non-Contravention. The execution, delivery and performance of this Agreement
by Buyer will not violate, conflict with, require consent under or result in any
breach or default under (i) any of Buyer’s organizational documents (including
its Articles of Incorporation and By-laws), (ii) any applicable Law or (iii)
with or without notice or lapse of time or both, the provisions of any material
contract or agreement to which Buyer is a party or to which any of its material
assets are bound (the “Buyer Contracts”).

 

6.7 Material Compliance. Buyer is in material compliance with all applicable
Laws and Buyer Contracts relating to this Agreement, and the operation of its
business.

 

 

6.8 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to Seller by or on behalf
of Buyer contains any untrue statement of a material fact or omits to state a
material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

7. Conditions to Closing.

 

7.1 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation to
close the transaction as contemplated in this Agreement is conditioned upon the
occurrence or waiver by Buyer of the following:

 

(a) The PWT Shareholder has delivered an updated list of assets and liabilities
that is accurate and complete as of not more than five (5) business days prior
to the Closing.

 

(b) All representations and warranties of the PWT Shareholder and Seller made in
this Agreement or in any exhibit or schedule hereto delivered by the PWT
Shareholder and Seller shall be true and correct as of the Closing Date with the
same force and effect as if made on and as of that date.

 



10

 

  

(c) The PWT Shareholder and Seller shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by them prior to or at the Closing Date.

 

(d) Buyer must be satisfied in its sole and absolute discretion with its due
diligence of the PWT Shareholder and Seller.

 

(e) Buyer shall have received a report from the Secretary of State for Texas
showing the existence or absence of liens, financing statements and other
encumbrances recorded against any of the Assets, dated not more than five (5)
days prior to the Closing, and such report shall be satisfactory to Buyer in its
sole and absolute discretion.

 

7.2 Conditions Precedent to the PWT Shareholder and Seller’s Obligation to
Close. The PWT Shareholder and Sellers’ obligation to close the transaction as
contemplated in this Agreement is conditioned upon the occurrence or waiver by
the PWT Shareholder of the following:

 

(a) All representations and warranties of Buyer made in this Agreement or in any
exhibit hereto delivered by Buyer shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of that date.

 

(b) Buyer shall have performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by Buyer prior to or
at the Closing Date.

 

(c) Buyer shall have executed and delivered an Employment Agreement to Stevens.

 

(d) Seller must be satisfied in its sole and absolute discretion with its due
diligence of the Buyer.

 

(e) Seller shall have reviewed the Buyer’s public filings in EDGAR to Seller’s
satisfaction in its sole and absolute discretion.

 

8. Survival of Representations and Warranties.

 

All representations and warranties made by each of the Parties hereto will
survive the Closing for eighteen (18) months after the Closing Date, or longer
if expressly and specifically provided in the Agreement. PWT and the PWT
Shareholder will have joint and several liability under this Agreement, except
for the covenant not to compete in Section 3.1 of this Agreement or where
otherwise expressly and specifically provided in this Agreement.

 

9. Indemnification.

 

9.1 Indemnification by the PWT Shareholder. The PWT Shareholder agrees to
indemnify, defend and hold harmless Buyer and its affiliates against any and all
claims, demands, losses, costs, expenses, obligations, liabilities and damages,
including interest, penalties and reasonable attorney’s fees and costs
(“Losses”), incurred by Buyer or any of its affiliates arising, resulting from,
or relating to any and all liabilities of PWT incurred prior to the Closing Date
or relating to the Assets prior the Closing Date, any misrepresentation of a
material fact or omission to disclose a material fact made by the PWT
Shareholder or Seller in this Agreement, in any exhibits to this Agreement or in
any other document furnished or to be furnished by PWT or Sellers under this
Agreement, or any breach of, or failure by the PWT Shareholder or Seller to
perform, any of their representations, warranties, covenants or agreements in
this Agreement or in any exhibit or other document furnished or to be furnished
by the PWT Shareholder or Seller under this Agreement.

 

9.2 Indemnification by Buyer. Buyer agrees to indemnify, defend and hold
harmless the PWT Shareholder and Seller arising, resulting from, or relating to
any misrepresentation of a material fact or omission to disclose a material fact
made by the Buyer in this Agreement, in any exhibits to this Agreement or in any
other document furnished or to be furnished by the Buyer under this Agreement,
or any breach of, or failure by Buyer to perform, any of its representations,
warranties, covenants or agreements in this Agreement or in any exhibit or other
document furnished or to be furnished by Buyer under this Agreement.

 

9.3 Procedure for Indemnification Claims.

 

(a) Whenever any parties become aware that a claim (an “Underlying Claim”) has
arisen entitling them to seek indemnification under Section 9 of this Agreement,
such parties (the “Indemnified Parties”) shall promptly send a notice (“Notice”)
to the parties liable for such indemnification (the “Indemnifying Parties”) of
the right to indemnification (the “Indemnity Claim”); provided, however, that
the failure to so notify the Indemnifying Parties will relieve the Indemnifying
Parties from liability under this Agreement with respect to such Indemnity Claim
only if, and only to the extent that, such failure to notify the Indemnifying
Parties results in the forfeiture by the Indemnifying Parties of rights and
defenses otherwise available to the Indemnifying Parties with respect to the
Underlying Claim. Any Notice pursuant to this Section 9.3(a) shall set forth in
reasonable detail, to the extent then available, the basis for such Indemnity
Claim and an estimate of the amount of damages arising therefore.

 



11

 



 

(b) If an Indemnity Claim does not result from or arise in connection with any
Underlying Claim or legal proceedings by a third party, the Indemnifying Parties
will have thirty (30) calendar days following receipt of the Notice to issue a
written response to the Indemnified Parties, indicating the Indemnifying
Parties’ intention to either (i) contest the Indemnity Claim or (ii) accept the
Indemnity Claim as valid. The Indemnifying Parties’ failure to provide such a
written response within such thirty (30) day period shall be deemed to be an
acceptance of the Indemnity Claim as valid. In the event that an Indemnity Claim
is accepted as valid, the Indemnifying Parties shall, within fifteen (15)
business days thereafter, pay Losses incurred by the Indemnified Parties in
respect of the Underlying Claim in cash by wire transfer of immediately
available funds to the account or accounts specified by the Indemnified Parties.
To the extent appropriate, payments for indemnifiable Losses made pursuant to
this Agreement will be treated as adjustments to the Purchase Price.

 

(c) In the event an Indemnity Claim results from or arises in connection with
any Underlying Claim or legal proceedings by a third party, the Indemnifying
Parties shall have fifteen (15) calendar days following receipt of the Notice to
send a Notice to the Indemnified Parties of their election to, at their sole
cost and expense, assume the defense of any such Underlying Claim or legal
proceeding; provided that such Notice of election shall contain a confirmation
by the Indemnifying Parties of their obligation to hold harmless the Indemnified
Parties with respect to Losses arising from such Underlying Claim. The failure
by the Indemnifying Parties to elect to assume the defense of any such
Underlying Claim within such fifteen (15) day period shall entitle the
Indemnified Parties to undertake control of the defense of the Underlying Claim
on behalf of and for the account and risk of the Indemnifying Parties in such
manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim. The parties controlling the defense
of the Underlying Claim shall not, however, settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed. The non-controlling parties shall
be entitled to participate in (but not control) the defense of any such action,
with their own counsel and at their own expense.

 

(d) The Indemnifying Parties and the Indemnified Parties will cooperate
reasonably, fully and in good faith with each other, at the sole expense of the
Indemnifying Parties subject to the last sentence of Section 9.3(c) of this
Agreement, in connection with the defense, compromise or settlement of any
Underlying Claim including, without limitation, by making available to the other
parties all pertinent information and witnesses within their reasonable control.

 

(e) Basket; Limitations on Indemnification; Calculation of Losses.

(i) Basket. A Buyer Indemnified Party shall not be entitled to make a claim for
indemnification for any Losses arising out of Section 9.1 until the aggregate
amount of all claims for Losses which arise out of Section 9.1 exceeds ten
thousand dollars ($10,000) (the “Basket”). In the event the aggregate amount of
such Losses exceeds the Basket, then the Seller shall indemnify such Buyer
Indemnified Party with respect to the amount of all Losses exceeding the amount
of the Basket.

(ii) Seller’s and PWT Shareholder Cap. The maximum aggregate liability of the
Seller and PWT Shareholder, collectively, under Section 8.2(a) for all Losses
shall be an amount equal to the Purchase Price actually received by such Seller
or PWT Shareholder (the “Seller’s Cap”). 

(iii) Exclusions from the Basket and Seller’s Cap. Notwithstanding the
foregoing, the following Losses shall not be subject to the provisions of the
Basket and the Seller’s Cap and a Buyer Indemnified Party shall be entitled to
indemnification with respect to such Losses in accordance with this Article 9 as
though the Basket and the Seller’s Cap were not a part of this Agreement:

(1)               Losses relating to, caused by or resulting from the breach of
any of the Seller’s and/or PWT Shareholder’s representations and warranties as a
result of fraud or intentional misrepresentation; and

(2)               Losses relating to, caused by or resulting from the breach of
any ongoing covenant of the Seller or PWT Shareholder.

 

9.4 Recovery Losses for which a Buyer Indemnified Party may be entitled to
recover pursuant to this Article 9 shall be offset by the pro rata cancellation
of Series B Preferred Shares held by the PWT Shareholder at the face value of
each share, if any, against any Seller or PWT Shareholder in accordance with
this Article 9. Except for specific performance and injunctive relief, the
indemnification obligations and procedures set forth in this Article 9 shall be
the sole and exclusive remedy for liabilities arising out of this Agreement and
the transactions contemplated hereby.

 



12

 

 

10. Injunctive Relief.

 

10.1 Damages Inadequate. Each party acknowledges that it would be impossible to
measure in money the damages to the other party if there is a failure to comply
with any covenants and provisions of this Agreement, and agrees that in the
event of any breach of any covenant or provision, the other party to this
Agreement will not have an adequate remedy at law.

 

10.2 Injunctive Relief. It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants and provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, will be entitled to immediate injunctive relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.

 

11. Further Assurances.

 

Following the Closing, each party shall furnish to the other party such
instruments and other documents as the party may reasonably request for the
purpose of carrying out or evidencing the transactions contemplated hereby.

 

12. Fees and Expenses.

 

Each party hereto shall pay all fees, costs and expenses that it incurs in
connection with the negotiation and preparation of this Agreement and in
carrying out the transactions contemplated hereby (including, without
limitation, all fees and expenses of its counsel and accountant).

 

13. Waivers.

 

If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement. Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.

 

14. Successors and Assigns.

 

Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the Parties, their personal representatives, assigns
and other successors in interest.

 

15. Entire and Sole Agreement.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all other agreements, representations, warranties, statements,
promises and undertakings, whether oral or written, with respect to the subject
matter of this Agreement. This Agreement may be modified or amended only by a
written agreement signed by all Parties to this Agreement. The Parties
acknowledge that as of the date of the execution of this Agreement, any and all
other agreements, either written or verbal, regarding the substance of this
Agreement will be terminated and be of no further force or effect.

 

16. Governing Law.

 

This Agreement will be governed by the laws of California without giving effect
to applicable conflict of law provisions. With respect to any litigation arising
out of or relating to this Agreement, each party agrees that it will be filed in
and heard by the state or federal courts with jurisdiction to hear such suits
located in Santa Barbara County, California.

 

17. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.

 

18. Assignment.

 

Except in the case of an affiliate of Buyer, this Agreement may not be
assignable by any party without prior written consent of the other Parties.

 

19. Remedies.

 

Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or otherwise.
The election of any one or more remedies will not constitute a waiver of the
right to pursue other available remedies.

 



13

 



 

20. Section Headings.

 

The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.

 

21. Severability.

 

In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.

 

22. Notices.

 

Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
Parties hereto):

 

If to the PWT Shareholder and Seller:

Progressive Water Treatment, Inc.

P.O. Box 774,

McKinney, TX 75070

Attn: Marc Stevens, President

Telephone: (972) 562-3002

 

If to Buyer:

OriginClear, Inc.

5645 West Adams Blvd

Los Angeles, CA 90016

Attention: T. Riggs Eckelberry, CEO

Telephone: (877) 999- 6645

 

23. Publicity.

 

Except as may be required in order for a party to comply with applicable laws,
rules, or regulations or to enable a party to comply with this Agreement, or
necessary for Buyer to prepare and disseminate any private or public placements
of its securities or to communicate with its stakeholders, no press release,
notice to any third party or other publicity concerning the Transaction will be
issued, given or otherwise disseminated without the prior approval of each of
the Parties hereto.

 

[Signatures on following page.]

 

14

 

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

PWT: Progressive Water Treatment, Inc.       By:  /s/ Marc Stevens     Marc
Stevens, President


 



PWT Shareholder:

      By:  /s/ Marc Stevens     Marc Stevens, Individually


 



Company: ORIGINCLEAR, INC., a Nevada corporation       By:  /s/ T. Riggs
Eckelberry     T. Riggs Eckelberry, Chief Executive Officer


 

 



 

15

 

 

 EXHIBIT A

 

[RESERVED]

 

16

 



 

EXHIBIT B

Certificate of Designation

CERTIFICATE OF DESIGNATION

OF

ORIGINCLEAR, INC.

 

1. The name of the corporation is OriginClear, Inc. (the “Corporation”).

2. By resolution of the board of directors pursuant to a provision in the
articles of incorporation this certificate establishes the following regarding
the voting powers, designations, preferences, limitations, restrictions and
relative rights of the following class or series of stock.

Section 1. Series B Preferred Stock. This series of the Corporation’s Preferred
Stock shall be designated "Series B Preferred Stock". The number of shares
constituting the Series B Preferred Stock shall be Ten Thousand (10,000) shares.
The total face value of this entire series is One Million Five Hundred Thousand
Dollars ($1,500,000). Each share of Series B Preferred Stock shall have a stated
face value of One Hundred Fifty Dollars ($150) (“Stated Value”). The Stated
Value for each share of Series B Preferred Stock is convertible into shares of
Common Stock of the Corporation at a conversion price of Three Cents ($0.03) per
share (“Conversion Price”), as adjusted in accordance with Section 3 below. The
Series B Preferred Stock shall have the rights, preferences and privileges set
forth below:

Section 2. Liquidation Preference. In the event of any liquidation, dissolution
or winding up of the Corporation, either voluntary or involuntary, the holder of
each outstanding share of the Series B Preferred Stock shall be entitled to
receive, out of the assets of the Corporation available for distribution to its
shareholders upon such liquidation, whether such assets are capital or surplus
of any nature, an amount equal to One Hundred Fifty Dollars ($150.00) for each
such share of the Series B Preferred Stock (as adjusted for any combinations,
consolidations, stock distributions or stock dividends with respect to such
shares), plus all dividends, if any, declared and unpaid thereon as of the date
of such distribution, before any payment shall be made or any assets distributed
to the holders of the Common Stock.

(a)If the assets to be distributed pursuant to Section 2 above to the holders of
the Series B Preferred Stock shall be insufficient to permit the receipt by such
holders of the full preferential amounts aforesaid, then all of such assets
shall be distributed among such holders of Series B Preferred Stock ratably in
accordance with the number of such shares then held by each such holder.

(b)The sale of all or substantially all of the Corporation’s assets, any
consolidation or merger of the Corporation with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Corporation immediately prior to such consolidation, merger
or reorganization, own less than fifty percent (50%) of the Corporation’s voting
power immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which the Corporation is a
party in which in excess of fifty percent (50%) of the Corporation’s voting
power is transferred, excluding any consolidation or merger effected exclusively
to change the domicile of the Corporation, shall be deemed to be a liquidation,
dissolution or winding up within the meaning of this Section 2.



17

 



Section 3. Conversion. The Series B Preferred Stock shall be subject to
conversion into Common Stock upon the following terms and conditions:

(a)Timing of Conversion.

(i)Conversion by the Holder. The shares of Series B Preferred Stock held by any
holder may be converted in Common Stock as set forth herein, at the option of
the holder according to the following schedule (“Conversion Schedule”):
one-third (1/3) of the shares received by the holder may be converted beginning
one (1) year after the first date on which a share of Series B Preferred Stock
was issued (the “Original Issue Date”); one-third (1/3) of such shares may be
converted beginning two (2) years after the Original Issue Date; and the
remaining one-third (1/3) of such shares may be converted beginning three years
after the Original Issue Date. Notwithstanding the foregoing schedule, holders
of Series B Preferred Stock may convert their shares into Common Stock effective
immediately prior to the sale of all or substantially all of the Corporation’s
assets.

(ii)Conversion at the Option of the Corporation. Prior to any event described in
Section 2(b), above, the Corporation may, at its sole option, by written notice
given to the holders of the Series B Preferred Stock, cause to have such
holder’s shares of Series B Preferred Stock converted into Common Stock, with
such conversion being deemed to have occurred immediately prior to the closing
of such event.

(iii)Modification of Conversion Schedule. If, within three (3) years after the
Original Issue Date, the holder voluntarily resigns his employment with the
Corporation, or is terminated for Cause, as defined in any written agreement
between the holder and the Corporation, the Corporation may, at its sole option,
change the Conversion Schedule to the following: one-fifth (1/5) of the shares
received by the holder may be converted beginning one (1) year after the first
date on which a share of Series B Preferred Stock was issued (the “Original
Issue Date”); one-fifth (1/5) of such shares may be converted beginning two (2)
years after the Original Issue Date; one-fifth (1/5) of such shares may be
converted beginning three (3) years after the Original Issue Date; one-fifth
(1/5) of such shares may be converted beginning four (4) years after the
Original Issue Date; and the remaining one-fifth (1/5) of such shares may be
converted beginning five (5) years after the Original Issue Date.

(b)Mechanics of Conversion.

(i)Voluntary Conversion. As a condition to any conversion of shares of the
Series B Preferred Stock pursuant to Section 3(a)(i) above, the holder of the
shares to be converted shall surrender the certificate or certificates therefor,
duly endorsed, at the principal office of the Corporation or of any transfer
agent for such stock, and shall deliver a written notice to the Secretary of the
Corporation at the Corporation's principal office stating the number of such
shares of the Series B Preferred Stock to be converted (the “Conversion
Notice”). Promptly thereafter, the Corporation shall issue and deliver to such
holder a certificate for the number of shares of the Common Stock to which such
holder shall be thereby entitled. In addition, if less than all the shares
represented by such certificate(s) are surrendered for conversion, the
Corporation shall issue and deliver to such holder a new certificate for the
balance of the shares of Series B Preferred Stock not so converted. The
effective date of such conversion shall be the close of business on the later of
the date on which a proper notice is received by the Secretary of the
Corporation or the date the duly endorsed certificate(s) is (are) received by
the Corporation or the transfer agent, and the person or persons entitled to
receive the shares of the Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder or holders of such shares on such
effective date.

 



18

 

 

 

(ii)Conversion at the Option of the Corporation. In the case of conversion
pursuant to Section 3(a)(ii) above, every outstanding share of the Series B
Preferred Stock shall be converted automatically without any further action by
the holder of such share and whether or not the certificate representing such
share shall be surrendered to the Corporation or the transfer agent for such
stock; provided, however, that the Corporation shall not be obligated to issue a
certificate evidencing the shares of the Common Stock issuable upon such
conversion unless the certificate evidencing such share of the Series B
Preferred Stock shall be surrendered at the principal office of the Corporation
or at the principal office of such transfer agent. Upon such surrender, the
Corporation shall promptly issue and deliver to such holder a certificate for
the number of shares of the Common Stock to which such holder shall be thereby
entitled. The effective date of such conversion shall be the close of business
on the date of the occurrence of the event described in Section 3(a)(ii) above.
The person or persons entitled to receive the shares of the Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder or holders of such shares on such effective date.

(c)Adjustment to Conversion Price. If, on the date of any Conversion Notice,,
the Market Price of the Corporation’s Common Stock, defined below, is less than
the Conversion Price, then the Conversion Price shall be adjusted to the lower
Market Price, for that conversion. The number of shares of Common Stock issuable
for each share of converted Series B Preferred Stock shall be calculated by
dividing the Stated Value by the Market Price. For the purposes of this
paragraph, the Market Price shall be defined as the average of the closing trade
prices of the twenty-five (25) days prior to the date of the Conversion Notice.

(d)Adjustments to Conversion Price for Stock Dividends, Consolidations and
Subdivisions. In case the Corporation at any time after the first issuance of a
share of the Series B Preferred Stock shall declare or pay on the Common Stock
any dividend in shares of Common Stock, or effect a subdivision of the
outstanding shares of the Common Stock into a greater number of shares of the
Common Stock (by reclassification or otherwise than by payment of a dividend
payable in shares of the Common Stock), or shall combine or consolidate the
outstanding shares of the Common Stock into a lesser number of shares of the
Common Stock (by reclassification or otherwise), then, and in each such case,
the Conversion Price (as previously adjusted) in effect immediately prior to
such declaration, payment, subdivision, combination or consolidation shall,
concurrently with the effectiveness of such declaration, payment, subdivision,
combination or consolidation, be proportionately adjusted.

(e)Adjustments for Reclassifications and Certain Reorganizations. In case the
Corporation at any time after the first issuance of a share of the Series B
Preferred Stock shall reclassify or otherwise change the outstanding shares of
the Common Stock, whether by capital reorganization, reclassification or
otherwise, or shall consolidate with or merge with or into any other corporation
where the Corporation is not the surviving corporation but not otherwise, then,
and in each such case, each outstanding share of the Series B Preferred Stock
shall, immediately after the effectiveness of such reclassification, other
change, consolidation or merger, be convertible into the type and amount of
stock and other securities or property which the holder of that number of shares
of the Common Stock into which such share of the Series B Preferred Stock would
have been convertible pursuant to Section 3(c) above immediately before the
effectiveness of such reclassification, other change, consolidation or merger
would be entitled to receive in respect of such shares of the Common Stock as
the result of such reclassification, other change, consolidation or merger.

(f)Fractional Shares. No fractional shares of the Common Stock shall be issuable
upon the conversion of shares of the Series B Preferred Stock and the
Corporation shall pay the cash equivalent of any fractional share upon such
conversion.

 



19

 

 

Section 4. Notices. Any notice required by the provisions of this Certificate of
Designation to be given to holders of shares of the Series B Preferred Stock
shall be deemed given three days following the date on which mailed by certified
mail, return receipt requested, postage prepaid, addressed to such holder at the
address last appearing on the books of the Corporation for such holder or given
by such holder to the Corporation for the purpose of notice, or if no such
address appears or is so given, at the principal office of the Corporation, or
upon personal delivery to the aforementioned address.

Section 5. Voting Rights. Subject to Section 7 below, the holders of the Series
B Preferred Stock shall be entitled to vote with holders of Common Stock on all
corporate actions, including the election of the Corporation’s directors. The
holders of the Series B Preferred Stock shall be entitled to cast one vote for
each share of Series B Preferred Stock owned by the holder.

Section 6. Protective Provisions. So long as any shares of the Series B
Preferred Stock shall remain outstanding, the Corporation shall not, without
first obtaining the approval (by vote or written consent, as provided by law) of
the holders of at least a majority of the then outstanding shares of Series B
Preferred Stock voting together as a class:

(a)alter or change the rights, preferences or privileges of the shares of the
Series B Preferred Stock so as to affect materially and adversely such shares;
or

(b)create any new class of shares having preference over the Series B Preferred
Stock.

Section 7. Status of Converted Stock. In the event any shares of the Series B
Preferred Stock shall be converted pursuant to Section 3 above, the shares so
converted shall be cancelled and shall revert to the Corporation's authorized
but unissued Preferred Stock.

Section 8. Transferability. The Series B Preferred Stock shall not be
transferable, except provided that in the event of the death of a holder of
shares of the Series B Preferred Stock, to the heirs or estate of such person.

Section 9. Redemption.

(a) If, within three (3) years after the Original Issue Date, the holder
voluntarily resigns his employment with the Corporation, or is terminated for
Cause, as defined in any written agreement between the holder and the
Corporation, the Corporation may, at its sole option, within ninety (90) days
after such termination, redeem such holder’s Series B Preferred Stock.

(b) The Corporation shall effect any such redemption by paying in cash in
exchange for the shares of Series B Preferred to be redeemed a sum equal to One
Hundred Fifty ($150) per share (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like) plus accrued and unpaid
dividends with respect to such shares. The total amount to be paid for the
Series B Preferred is hereinafter referred to as the “Redemption Price”, and the
date of such payment is hereinafter referred to as the “Redemption Date.” At
least thirty (30) days but no more than sixty (60) days prior to a Redemption
Date, the Corporation shall send a notice (a “Redemption Notice”) to all
holder(s) of Series B Preferred to be redeemed setting forth (A) the Redemption
Price for the shares to be redeemed; and (B) the place at which such holders may
obtain payment of the Redemption Price upon surrender of their share
certificates. If the Corporation does not have sufficient funds legally
available to redeem all shares to be redeemed at the Redemption Date, then it
shall redeem such shares pro rata (based on the portion of the aggregate
Redemption Price payable to them) to the extent possible and shall redeem the
remaining shares to be redeemed as soon as sufficient funds are legally
available.



20

 





(d) On or after a Redemption Date, each holder of shares of Series B Preferred
to be redeemed shall surrender such holder’s certificates representing such
shares to the Corporation in the manner and at the place designated in the
Redemption Notice, and thereupon the Redemption Price of such shares shall be
payable to the order of the person whose name appears on such certificate or
certificates as the owner thereof and each surrendered certificate shall be
canceled. In the event less than all the shares represented by such certificates
are redeemed, a new certificate shall be issued representing the unredeemed
shares. From and after such Redemption Date, unless there shall have been a
default in payment of the Redemption Price or the Corporation is unable to pay
the Redemption Price due to not having sufficient legally available funds, all
rights of the holder of such shares as holder of Series B Preferred (except the
right to receive the Redemption Price without interest upon surrender of their
certificates), shall cease and terminate with respect to such shares; provided
that in the event that shares of Series B Preferred are not redeemed due to a
default in payment by the Corporation or because the Corporation does not have
sufficient legally available funds, such shares of Series B Preferred shall
remain outstanding and shall be entitled to all of the rights and preferences
provided herein.

(e) The conversion rights (as set forth in Section 3) for such Series B
Preferred shall terminate at the close of business on the fifth (5th) day
preceding the Redemption Date, unless default is made in payment of the
Redemption Price.

3. Effective date of filing: Immediate.

4. Signature:

By:_____________________

T. Riggs Eckelberry, President



21

 

 

EXHIBIT C

Employment Agreement

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the [Closing Date]
2015, by and between Progressive Water Treatment, Inc., a Texas corporation,
(the “Company”, which is a wholly owned subsidiary of OriginClear, Inc., a
Nevada corporation (“OriginClear”), and Marc Stevens, an individual
(“Employee”), and is made with respect to the following facts:

 R E C I T A L S

 

A. The Company and the Employee wish to ensure that the Company will receive the
benefit of Employee’s loyalty and service during Employee’s tenure and that the
Employee will be appropriately treated and compensated for services rendered.

B. The parties have entered into this Agreement for the purpose of setting forth
the terms of employment of the Employee by the Company.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.                  Employment of Employee and Duties. The Company hereby hires
Employee and Employee hereby accepts employment upon the terms and conditions
described in this Agreement. The Employee shall be the Chief Executive Officer
of the Company, with the responsibility for the day-to-day management of the
Company’s operations. Subject to (a) the general supervision of the board of
directors of the Company (the “Board of Directors”), and (b) the Employee’s duty
to report to the Board of Directors periodically, as specified by them from
time-to-time, Employee shall have all of the authority to perform his employment
duties for the Company.

2.                  Time and Effort. Employee agrees to devote his full working
time and attention to the management of the Company’s business affairs, the
implementation of its strategic plan, as determined by the Board of Directors,
and the fulfillment of his duties and responsibilities as Chief Executive
Officer. Expenditure of a reasonable amount of time for personal matters and
business and charitable activities shall not be deemed to be a breach of this
Agreement, provided that those activities do not materially interfere with the
services required to be rendered to the Company under this Agreement.

3.                  The Company’s Authority. Employee agrees to comply with the
Company’s reasonable rules and regulations as adopted by the Company’s Board of
Directors regarding performance of his duties, and to carry out and perform
those orders, directions and policies established by the Company with respect to
his engagement. Employee shall promptly notify the Company’s Board of Directors
of any objection he has to the Board’s directives and the reasons for such
objection.

4.                  Noncompetition by Employee. Employee is subject to
noncompetition obligations pursuant to Section 3.1 of that certain Share
Exchange Agreement, dated as of July 31, 2015, by and among Progressive Water
Treatment, Inc., a Texas corporation, Employee and OriginClear. Upon the
expiration of the term of those obligations, and if Employee is then employed by
the Company, then thereafter and throughout the remaining term of this
Agreement, Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder (in a private
company), corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in direct
competition with the business of the Company or its affiliates. Furthermore, any
commissions, referral fees or other compensation paid to Employee by other
payors during the term of this Agreement will be the property of the Company,
and therefore, all such compensation will promptly be remitted by Employee to
the Company.



22

 

 

5.                   Term of Agreement. Subject to earlier termination as
provided herein, the term of this Agreement shall be for three (3) years.
Notwithstanding the foregoing, the Company and Employee agree that Employee’s
employment hereunder may be terminated by the Employee resigning with or without
“Good Reason” or by the Company’s declaration of termination with or without
“Cause” at any time, subject to the terms of this Section 5 and Section 6. Such
termination shall be effective upon delivery of written notice from the acting
party to the other of its election to terminate employment pursuant to this
Section 5. “Cause” when used in connection with the termination of employment
with the Company, shall mean the termination of the Employee’s employment by the
Company by reason of (i) Employee’s material breach of any of this Agreement
which breach, if curable, is not cured within thirty (30) days of written notice
to Employee of such breach; (ii) the conviction of, or the entering of a guilty
plea or no contest plea by, the Employee for a crime involving moral turpitude
by a court of competent jurisdiction; (iii) the commission by the Employee of an
act of fraud upon the Company or any of its affiliates; (iv) the
misappropriation of any funds or property of the Company or any of its
affiliates by the Employee; (v) the failure by the Employee to perform material
duties reasonably assigned to him or otherwise assigned to and accepted by
Employee, or to comply with any written Company policy after reasonable written
notice and opportunity to cure such performance; (vi) the engagement by the
Employee in any direct, material conflict of interest with the Company without
compliance with the Company’s conflict of interest policy, if any, then in
effect; or (vii) the engagement in any activity which would constitute a
material violation of the provisions of the Company’s insider trading policy, if
any, then in effect. Cause shall not be present unless (1) the Company shall
have given Employee written notice specifying in reasonable detail the event or
circumstances constituting Cause, and (2) Employee fails to cure such event or
circumstances within forty-five (45) days from the date of such notice from the
Company. “Good Reason” when used in connection with the resignation of
employment from the Company by Employee, shall mean the resignation from the
Company by Employee by reason of: (i) any breach by the Company with any of the
material provisions of this Agreement, other than an isolated, insubstantial or
inadvertent failure which is remedied by Company promptly after Company’s
receipt of written notice thereof from Employee; (ii) a material diminution in
Executive’s authorities, duties or responsibilities normally associated with
Employee’s position or Employee is assigned duties and responsibilities that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with Employee’s status as a senior executive
officer; or (iii) a material breach by the Company of the Company’s Articles of
Incorporation or By-laws if such breach would materially prejudice Employee.
Good Reason shall not be present unless (1) Employee shall have given the
Company written notice specifying in reasonable detail the event or
circumstances constituting Good Reason, and (2) the Company fails to cure such
event or circumstances within forty-five (45) days from the date of such notice
from Employee.

6.                  Severance Benefits.

6.1 Continuation of Salary and Benefits. In the event that the Employee’s
employment is terminated by the Company without Cause or by the Employee for
Good Reason prior to the end of the initial term, the Company shall, subject to
the terms of Sections 6.2 and 6.3 below, and only if and as long as Employee is
not in breach of his obligations under this Agreement, pay compensation to
Employee in the manner set forth below. If the Employee’s employment is
terminated by the Company without Cause or by the Employee for Good Reason
during the term of this Agreement, then the Company shall continue to pay to
Employee his current base salary provided for under this Agreement in periodic
payments in accordance with its customary payroll practices for a period of
twelve (12) months or until the third (3rd) anniversary date of this Agreement
whichever occurs first (the “Severance Payment Period”). If the Employee’s
employment is terminated by the Company without Cause or by the Employee for
Good Reason, the Company shall also continue to provide benefits in the kind and
amounts provided to its employees generally throughout the Severance Payment
Period, including continuation of any Company-paid benefits provided pursuant
hereto, for the Employee and, if applicable, the Employee’s spouse and minor
children, provided such benefits will be subject to immediate termination to the
extent Employee receives benefits under another similar benefit plan. Employee
agrees that the above payments shall be a full settlement of the Company’s
obligations to Employee hereunder in the event of a termination without Cause or
with Good Reason.



23

 

 

6.2 Disability; Death. If at any time during the term of this Agreement,
Employee is unable, due to physical or mental disability, to perform effectively
his duties hereunder, the Company shall continue payment of compensation as
provided in Section 9.1 during the first six (6) months of such disability to
the extent not covered by the Company’s disability insurance policies. Upon the
expiration of such six-month period, the Company, at its sole option, may
continue payment of Employee’s salary for such additional periods as the Company
elects, or may terminate this Agreement without any further obligations
hereunder. If Employee should die during the term of this Agreement, Employee’s
employment and the Company’s obligations hereunder shall terminate as of the end
of the month in which Employee’s death occurs and there will be no salary and
benefit continuation period. Employee shall be deemed to have incurred a
disability if Employee suffers a physical or mental condition which (i)
satisfies the definition of “total disability” in the Company’s disability
insurance policies, or (ii) if no such policy or plan is then covering Employee,
in the reasonable judgment of the Board of Directors, prevents Employee from
engaging in any substantial gainful employment with the Company for a period of
more than six (6) months.

6.3 Standstill Agreement; Lock-up Letters. So long as Employee is employed by
the Company or receives severance compensation as provided in Section 6.1 above,
Employee agrees that he will sign any reasonable securities lock-up letters,
standstill agreements, or other similar documentation required by an underwriter
in connection with a public offering of securities by the Company or its parent
corporation or take other actions reasonably related thereto as requested by the
Board of Directors under similar terms and conditions as for other management
employees of the Company generally. Failure to take any such action shall be a
“Cause” for termination and shall cause Employee to forfeit any further rights
to compensation or other payments hereunder. In addition, Employee agrees that
in such event the Company can seek and obtain specific performance of such
covenant, including any injunction requiring execution thereof, and the Employee
hereby appoints the then current president of the Company to sign any such
documents on his behalf so long as such documents are prepared on the same basis
as for other management shareholders generally.

6.4 Relocation or Material Changes in Duties. If Employee’s employment is
terminated because of Employee’ refusal to relocate to another office of the
Company that is more than fifty (50) statute miles from the Employee’s then
current office, or to accept a material change in duties, such termination shall
be deemed a termination without Cause.

7. Confidential Information: Nondisclosure Covenant.

7.1. Confidential Information. As used herein the term “Confidential
Information” shall mean all customer and contract lists, records, financial
data, trade secrets, business and marketing plans and studies, suppliers,
investors, financing sources, manuals for employee and personnel policies,
manufacturing and/or production manuals, computer programs and software,
strategic plans, formulas, manufacturing and production processes and techniques
(including without limitation types of machinery and equipment used together
with improvements and modifications thereon), tools, applications for patents,
designs, models, patterns, drawings, tracings, sketches, blueprints, and all
other similar information developed and/or used by Company in the course of its
business and which is not known by or readily available to the general public.

7.2 Nondisclosure Covenant. Employee acknowledges that, in the course of
performing services for and on behalf of Company, Employee has had and will
continue to have access to Confidential Information. Employee hereby covenants
and agrees to maintain in strictest confidence all Confidential Information in
trust for Company, its successors and assigns, and to disclose such information
only on a “need-to-know” basis in furtherance and for the benefit of the
Company’s business. During the period of Employee’s employment with Company and
at any and all times following Employee’s termination of employment for any
reason, including without limitation Employee’s voluntary resignation with or
without Good Reason or involuntary termination with or without Cause, Employee
agrees to not misappropriate, utilize for any purpose other than for the direct
benefit of the Company, or disclose or make available to anyone outside
Company’s organization, any Confidential Information or anything relating
thereof without the prior written consent of Company, which consent may be
withheld by Company for any reason or no reason at all.



24

 

 

7.3 Return of Property. Upon Employee’s termination of his employment with
Company for any reason, including without limitation Employee’s voluntary
resignation with or without Good Reason or involuntary termination by the
Company with or without Cause, Employee hereby agrees to immediately return to
Company’s possession all copies of any writings, computer discs or equipment,
drawings or any other information relating to Confidential Information which are
in Employee’s possession or control. Employee further agrees that, upon the
request of Company at any time during Employee’s period of employment with
Company, Employee shall promptly return to Company all such copies of writings,
computer discs or equipment, drawings or any other information relating to
Confidential Information which are in Employee’s possession or control.

7.4 Rights to Inventions and Trade Secrets. Employee hereby assigns to Company
all right, title and interest in and to any ideas, inventions, original works or
authorship, developments, improvements or trade secrets which Employee solely or
jointly has conceived or reduced to practice, or will conceive or reduce to
practice, or cause to be conceived or reduced to practice during his employment
with Company. All original works of authorship which are made by Employee
(solely or jointly with others) within the scope of Employee’s services
hereunder and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.

8. Noninterference and Nonsolicitation Covenants. In further reflection of the
Company’s important interests in its proprietary information and its trade,
customer, vendor and employee relationships, Employee agrees that, during the
thirty-six (36) month period following the termination of Employee’s employment
with Company for any reason, including without limitation Employee’s voluntary
resignation with or without Good Reason or involuntary termination by the
Company with or without Cause, Employee will not directly or indirectly, for or
on behalf of any person, firm, corporation or other entity, (a) interfere with
any contractual or other business relationships that Company has with any of its
customers, clients, service providers or materials suppliers as of the date of
Employee’s termination of employment, or (b) solicit or induce any employee of
Company to terminate his/her employment relationship with Company.

9. Compensation. During the term of this Agreement, the Company shall pay the
following compensation to Employee:

9.1 Base Salary. The Company shall pay Employee an annual rate of base salary of
______________________ ($________________.00) (“Base Salary”) in periodic
installments in accordance with the Company’s customary payroll practices, but
no less frequently than monthly.

9.2 Annual Bonus. Any compensation bonuses to be paid to Employee will be
mutually determined by the Company and OriginClear.

9.3 Equity Awards. During the term, Employee shall be eligible to participate in
any Company incentive compensation plan, as determined by the Board of
Directions, in its discretion.

9.4 Benefits. So long as Employee is employed by the Company, the Employee shall
participate in any employee benefit plans sponsored by the Company generally for
its employees serving in similar employment capacities as the Employee as
determined from time to time by the Board of Directors or any compensation
committee of the Board of Directors, if any, and on terms at least as favorable
to Employee as are generally offered to other employees of the Company serving
in a similar capacity.

10.              Office and Staff. In order to enable Employee to perform his
obligations and duties pursuant to this Agreement, the Company agrees that it
shall provide suitable office space for Employee in McKinney, Texas, or in
another location mutually agreed upon, together with all necessary and
appropriate supporting staff and secretarial assistance, equipment, stationery,
books and supplies. Employee agrees that the office space and supporting staff
presently in place is suitable for the purposes of this Agreement.



25

 

 

11.              Reimbursement of Expenses. The Company shall reimburse Employee
for the reasonable travel and other expenses incurred by Employee in connection
with the performance of Employee’s duties and in accordance with the Company’s
expense reimbursement policy. Employee’s pre-approved reimbursable expenses
shall be paid by the Company in cash or check within a reasonable time after
presentment by Employee of an itemized list of invoices sufficiently describing
such expenses. All compensation provided in Sections 8 of this Agreement shall
be subject to customary withholding tax and other employment taxes, to the
extent required by law. Expense reimbursements will not be subject to
withholding.

12.              Rights In And To Inventions And Patents.

12.1 Description of Parties’ Rights. The Employee agrees that with respect to
any inventions made by him or the Company during the term of this Agreement,
solely or jointly with others, (i) which are made with the Company’s equipment,
supplies, facilities, trade secrets or time, or (ii) which relate to the
business of the Company or the Company’s actual or demonstrably anticipated
research or development, or (iii) which result from any work performed by the
Employee for the Company, such inventions shall belong to the Company. The
Employee also agrees that the Company shall have the right to keep such
inventions as trade secrets, if the Company chooses.

12.2 Disclosure Requirements. For purposes of this Agreement, an invention is
deemed to have been made during the term of this Agreement if, during such
period, the invention was conceived or first actually reduced to practice. In
order to permit the Company to claim rights to which it may be entitled, the
Employee agrees to disclose to the Company in confidence the nature of all
patent applications filed by the Employee during the term of this Agreement.

13.              Assignability of Benefits. Except to the extent that this
provision may be contrary to law, no assignment, pledge, collateralization or
attachment of any of the benefits under this Agreement shall be valid or
recognized by the Company. Except as provided by law, payment provided for by
this Agreement shall not be subject to seizure for payment of any debts or
judgments against the Employee, nor shall the Employee have any right to
transfer, modify, anticipate or encumber any rights or benefits hereunder.

14.              Notice. All notices and other communications required or
permitted hereunder shall be in writing or in the form of email, facsimile or
letter to be given only during the recipient’s normal business hours unless
arrangements have otherwise been made to receive such notice outside of normal
business hours, and can be mailed by registered or certified mail, postage
prepaid, or otherwise delivered by hand, messenger, email or facsimile (as
provided above) addressed (a) if to the Employee, at the address for such
Employee set forth on the signature page hereto or at such other address as such
Employee shall have furnished to the Company in writing or (b) if to the
Company, to its principal executive offices and addressed to the attention of
the Chairman of the Board, or at such other address as the Company shall have
furnished in writing to the Employee.



26

 

 

In case of the Company:

 

Progressive Water Treatment, Inc.

C/O OriginClear, Inc.

5645 West Adams Blvd

Los Angeles, CA 90016

Attention: T. Riggs Eckelberry, CEO

Telephone: (877) 999-6645

 

In case of the Employee:

Marc Stevens

Progressive Water Treatment, Inc.

P.O. Box 774,

McKinney, TX 75070

Attn: Marc Stevens, President

Telephone: (972) 562-3002

 



15.              Attorneys’ Fees. In the event that any of the parties must
resort to legal action in order to enforce the provisions of this Agreement or
to defend such suit, the prevailing party shall be entitled to receive
reimbursement from the non-prevailing party for all reasonable attorneys’ fees
and all other costs incurred in commencing or defending such suit.

16.              Entire Agreement. This Agreement and the Share Exchange
Agreement embody the entire understanding among the parties and merge all prior
discussions or communications among them, and no party shall be bound by any
definitions, conditions, warranties, or representations other than as expressly
stated in this Agreement and the Merger Agreement or as subsequently set forth
in a writing signed by the duly authorized representatives of all of the parties
to this Agreement.

17.              No Oral Change; Amendment. This Agreement may only be changed
or modified and any provision hereof may only be waived in writing signed by the
party against whom enforcement of any waiver, change or modification is sought.
This Agreement may be amended only in writing by mutual consent of the parties.

18.              Severability. In the event that any provision of this Agreement
shall be void or unenforceable for any reason whatsoever, then such provision
shall be stricken and of no force and effect. The remaining provisions of this
Agreement shall, however, continue in full force and effect, and to the extent
required, shall be modified to preserve their validity.

19.              Applicable Law. This Agreement shall be construed as a whole
and in accordance with its fair meaning. This Agreement shall be interpreted in
accordance with the laws of the State of California.

20.              Successors and Assigns. Each covenant and condition of this
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, personal representatives, assigns and successors in
interest. Without limiting the generality of the foregoing sentence, this
Agreement shall be binding upon any successor to the Company whether by merger,
reorganization or otherwise.

 

27

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 



COMPANY: Progressive Water Treatment, Inc.   a Texas corporation       By:     
T. Riggs Eckelberry


 

     EMPLOYEE: By:      Marc Stevens
                Street Address         City, State and Zip Code          
Telephone Number           Facsimile Number:                 Email Address:

 



28

